Citation Nr: 1619073	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for asbestosis, to include as due to asbestos exposure.  

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964 with additional service in the National Guard.  The Veteran died in February 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  

A September 2010 rating decision found that new and material evidence had not been submitted to reopen the previously denied claim of entitlement to service connection for asbestosis.  An August 2011 rating decision denied entitlement to service connection for the cause of the Veteran's death.  Jurisdiction was eventually transferred to the Milwaukee Pension Center.  

The Board denied entitlement to service connection for asbestosis in February 2006.  Ordinarily new and material evidence would be required to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  Following that decision; however, VA received relevant service treatment and personnel records that were not in the claims file at the time of the prior decision but were in existence at the time of the decision.  Accordingly, the claim is adjudicated without the need for new and material evidence.  38 C.F.R. § 3.156(c) (2015).

In July 2015, the Board remanded the appeal for further development.  

The Board notes that the appellant has not been formally notified of her acceptance as a substitute claimant; however, the file indicates that the RO has treated the appellant as a valid substitute.  Therefore, the Board will proceed to adjudicate the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's asbestosis was not the result of a disease or injury in active military service.

4.  The immediate cause of the Veteran's death on February [redacted], 2011 was sepsis, acute mesenteric ischemia/bowel infraction and peripheral artery disease.  The other significant conditions contributing to the Veteran's death were coronary artery disease, hypertension and chronic obstructive pulmonary disease (COPD).  

5.  The Veteran's sepsis, acute mesenteric ischemia/bowel infraction, peripheral artery disease, coronary artery disease, hypertension, and COPD are not shown to be causally or etiologically related to any disease or injury in active service.  

6.  At the time of his death, the Veteran was service connected for bilateral hearing loss; tinnitus; and scar, residual of laceration injury, base of ring finger, left.  

7.  The Veteran's service connected disabilities are not shown to have caused, or substantially or materially contributed to cause, the Veteran's death.




CONCLUSIONS OF LAW

1.  The February 2006 Board decision is final. 38 U.S.C.A. § 7104(b) (West 2014): 38 C.F.R. § 20.1100 (2015).  
2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) (2015).

3.  The criteria for service connection for asbestosis have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In regards to entitlement to service connection for asbestosis, these notice requirements were accomplished in a letter sent in June 2010, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The Board notes that as the notice sent to the Veteran before his death was adequate, additional notice to the appellant is not necessary.  38 C.F.R. § 3.1010(f)(1) (2015).  

In regards to entitlement to service connection for the cause of the Veteran's death, these notice requirements were satisfied by way of a letter sent to the appellant in June 2011.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records and post-service VA and private treatment records have been associated with the claims file. Additionally, neither the Veteran nor the appellant identified any records that have not been requested or obtained.

The Veteran was afforded VA examinations December 2004 and July 2010.  The RO also obtained a VA opinion in December 2015.  The Board finds that the December 2015 opinion is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is also satisfied that there has been substantial compliance with the July 2015 remand directives, which included obtaining outstanding private treatment records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

In a February 2006 decision, the Board denied the Veteran's claim for asbestosis.  The Board concluded that the probative medical evidence did not medically attribute the Veteran's asbestosis to service.  As the Veteran did not appeal or seek reconsideration of the Board decision, and no other exception to finality applies, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In a May 2010 statement a private physician wrote that if the Veteran was exposed to asbestosis while working in the military 30 years prior, it was possible that it could manifest itself currently.  This evidence was not previously of record, pertains to the bases for the prior denials, and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim is warranted.




Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

With respect to claims involving asbestos exposure, VA must determine whether military records provide evidence of asbestos exposure during service, develop whether there was pre-service or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the appellant's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

Neither the VA Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines, which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.   Id.

The VA Manual also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy Veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction. Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

Private treatment records dated from August 1998 to February 2011 and VA treatment records dated from December 2004 to December 2010 show that the Veteran was noted as having asbestosis.  In an October 2002 statement, Dr. A Lynn Ridgeway reported that the Veteran was treated for asbestosis.  Additionally, a December 2004 VA examiner noted that the Veteran's previous X-rays had shown some pleural thickening and interstitial changes which were consistent with asbestosis.  

The July 2010 VA examination and the December 2015 VA opinion questioned the diagnosis of asbestosis.  However, reasonable doubt in the Veteran's favor, the record shows he had asbestosis the death certificate provides evidence of current COPD for purposes of this claim.  

The Veteran's DD214 showed that his military occupational specialty was combat engineer.  Additionally, he reported that he was in charge of driving and maintaining a large truck.  He was often in the motor pool shop while his truck was being serviced.  

The Veteran also submitted an October 2002 statement from [redacted].  [redacted] reported that he was stationed with the Veteran in the 1st Engineers Battalion.  He reported that combat engineers had many different duties.  He reported they did whatever they were ordered to do whether or not it was actually their job.  He reported that the Veteran was assigned a truck to drive, keep clean and maintain during that time.  He reported that the Veteran was in and out of the motor pool shop often having the truck serviced and/or repaired.  He reported that the Veteran sometimes assisted and other times waited inside the shop where brakes and clutches were being repaired.  He reported that it was common practice to use an air hose to blow the dust from brake drums when cleaning them.  He stated that he knows that he and the Veteran were exposed to asbestos fibers in the air while in the motor pool.  

As such, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's report of exposure to asbestos is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's asbestosis or COPD was related to his military service.  
In this regard, the Veteran's service treatment records do not report any respiratory symptoms or disability.  

In a June 2001 statement the Veteran reported that after service he had worked at Alabama Limestone from 1964 to 1965; and his duties included stone handling and some scrapping.  He also reported that from 1966 to 1967 he had worked at Hayes International Aircraft and his duties included tool and dye making, operating mills and machines, and cutting metals.  From 1967 to 1971 he worked as an aluminum worker handling scrap aluminum and operating fork lifts.  From 1971 to 1980 he was self-employed as a carpenter, cabinet maker and furniture builder.  He also worked in sales during this period.  From 1980 to 1981 he was a machinist.  He reported that for three months in 1981 he worked operating machine tools.  From 1981 to 1995 he was self-employed building furniture and doing sales; and from 1995 to the present he worked "hauling U.S Mail."  

In a February 2002 statement Dr. Ridgeway noted that it was possible to have clinical asbestosis relating to asbestos exposure up to three to four decades earlier.  She opined that if the Veteran was exposed to asbestosis while in the military 30 years ago; it was possible that he could manifest asbestosis currently.  

In an October 2002 statement Dr. Ridgeway reported that the Veteran was treated, in relevant part, for asbestosis.  Dr. Ridgeway diagnosed respiratory defect that was at least in part due to asbestosis.  

An April 2003 private treatment record shows that the Veteran had prior tobacco use.  The Veteran reported that he had smoked one pack per day for approximately 30, year but quit ten years ago.  

On his September 2003 VA Form 9, the Veteran contended that current asbestosis was caused from his initial exposure to asbestos while working as a combat engineer and grader operator in service.  He reported that his initial exposure to asbestos was during service and it was his understanding that the latency period from the initial exposure and the development of the disease is 10 to 45 years or more.  Also of significance is that the exposure to asbestos might be brief (as little as a month or two) or indirect (bystander disease).  

The Veteran also contended that VA did not have sufficient evidence to prove without a doubt that his asbestosis condition was not caused from his initial exposure in service and the denial of benefits was not justified.  The Veteran asserted that factual evidence clearly shows that exposure was prevalent in the manufacture and servicing of friction products such as clutch facings and brake linings during his period of service.  The Veteran reported that there was sufficient medical and other evidence of record supporting his claim.  

A December 2004 VA examination noted the Veteran's history of service as a combat engineer and a grader operator who was responsible for maintenance of trucks.  The examiner noted the Veteran's report that he was in and out of the motor pool where mechanics were working on vehicles.  The Veteran reported that he did not specifically work on the cars himself as a mechanic.  He also reported that he was aware that asbestos was used in brakes and believed that he had significant exposure from being in and out of the motor pool.  The examiner also noted the Veteran's employment history, reported above.  

The examiner noted that the Veteran had smoked for at least 30 years although he quit in his 50s.  The examiner noted that the Veteran had extensive vascular disease with both carotid bruits on exam and severe peripheral vascular disease.  The examiner diagnosed severe obstructive lung disease.  The examiner also noted that the Veteran's previous x-rays have shown some pleural thickening and interstitial changes which are consistent with asbestosis.  

The examiner concluded that the Veteran's exposure while in the military to asbestos was extremely limited and therefore would not be likely to be a cause of his pleural thickening.  The examiner explained that he had much more significant occupational exposure after the military which was the far more likely culprit.  The examiner further explained that the Veteran's asbestos exposure while in the military was less likely than not the cause of his asbestosis.   

In a May 2010 statement, Dr. Ridgeway repeated the information in her February 2002 statement.  

The Veteran was afforded a VA examination in July 2010.  The examiner noted the Veteran's report that he had started to have gradual onset of dyspnea on exertion in the early 1980s.  He reported that was found to have both COPD and asbestosis based on the workup that he had by both his primary care provider and pulmonary doctors.  The examiner noted that the Veteran had an extensive history of tobacco use but had quit about 20 years ago.  The examiner noted that the Veteran had been started on medication but had progressed and every once in a while needed treatment for pneumonia.  The Veteran reported that the last time was about two months previously.  The Veteran reported dyspnea on mild exertion, wheezing and coughing.  The examiner interpreted chest X-rays as showing hyperinflation and emphysematous changes; bilateral basilar subsegmental atelectasis; and no findings of pleural plaques effusion or basilar predominant fibrosis.  The examiner diagnosed mild COPD.  

In a March 2011 statement, Dr. Ridgeway reported that the Veteran had significant fibrotic disease from his asbestosis.  She also noted that he had had recurrent hospitalizations due to pneumonias and shortness of breath that were a result of his fibrotic changes from asbestosis.  

In a July 2011 statement, the Veteran's wife reported that she married the Veteran in November 1959.  He had experienced a continuous cough since at least the mid-1960s.  She reported that it was as if he was trying to get something out of his lungs all the time.  She reported that he was first exposed to asbestos in the Army from the vehicles he drove and worked on.   

On her July 2013 VA Form 9, the appellant asserted that the Veteran was heavily exposed to the fibers an there was no proper ventilation in the shop where he worked.  

In a July 2013 statement, the appellant again asserted it was a well-known fact that symptom of asbestosis do not show up until years after exposure.  She also noted that statement's from the pulmonary specialist Dr. Ridgeway.   

In a December 2014 statement, the appellant reported that the Veteran developed a cough and often had congestion after leaving the service.  He had suffered with this for many years.

In a December 2015 VA opinion, the examiner concluded that the Veteran's asbestosis was less likely as not related to his conceded minimal military asbestos exposure.  The examiner explained that based on record review, it was unclear that the Veteran had any significant history of asbestosis.  He explained that no radiograph could be found verifying the diagnosis of asbestosis despite it being included in his list of abnormalities for several years.  He explained that even if the Veteran did have asbestosis, it would have been unlikely to be due to service exposure as he had a history of working in construction after service that would have been much more likely to result in significant asbestos exposure.

The Board acknowledges the opinions by Dr. Ridgeway.  These are of limited probative value, because they are equivocal and did not consider post-service asbestos exposure.  She noted only that it was "possible" that current asbestos was related to service.  Additionally, Dr. Ridgeway did not acknowledge the Veteran's post-service employment history and exposure to asbestos.  As such, the Board assigns the opinions from Dr. Ridgeway little probative value.  

The Board also acknowledges the reports by the Veteran, fellow service member and the appellant, of the Veteran's asbestos exposure in service.  These exposures were considered by the VA examiners in their negative opinions.

The appellant's recent reports that the Veteran had "extensive" exposure in service; are contrary to the Veteran's own reports, and are therefore less probative.

The December 2015 VA opinion is highly probative.  The value of a medical opinion depends on the accuracy of the evidence considered, whether the opinion is definitive, and the adequacy of the supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the examiner provided a definitive opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a detailed rationale based on an accurate history and medical knowledge.  The examiner considered and acknowledged the lay statements and medical evidence of record in reaching his conclusions.  The Board thus finds that the December 2015 VA opinion is dispositive of the nexus question in this case.

In regards to service connection based on continuity of symptomatology and presumptive service connection, the Board notes that asbestosis is not considered a chronic disease under the statute.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra.

Finally, the Board acknowledges that the Veteran had other respiratory diagnosis of record, to include, COPD, emphysema, and chronic bronchitis.  However, neither the Veteran nor the appellant have contended that these diagnoses were related to the Veteran's military service, to include the conceded in-service asbestos exposure.  

The examiner's opinion supports a conclusion that none of the respiratory diagnoses were related to in-service asbestos exposure, because the most significant exposure occurred after service.

Furthermore, the competent and credible medical evidence of record also does not suggest these diagnoses are in any other way related to service.  As such, further consideration of these diagnoses is not warranted.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 
In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Turning to the evidence of record, at the time of his death, the Veteran was service connected for bilateral hearing loss; tinnitus; and a scar, residual of laceration injury base of ring finger, left.  

The death certificate shows that the Veteran died on February [redacted], 2011.  The immediate cause of death was sepsis, acute mesenteric ischemia/bowel infraction and peripheral artery disease.  The other significant conditions contributing to the Veteran's death were coronary artery disease, hypertension, and COPD.  

In a September 2011 statement Dr. Ridgeway noted that the Veteran's respiratory status was weakened significantly by the scarring caused by asbestosis.  She concluded that his reduced pulmonary reserve contributed to his inability to overcome the stress of dealing with his ischemic bowel.  She concluded that asbestosis indirectly contributed to the Veteran's death.  

In the December 2015 opinion, the VA examiner concluded that the Veteran's conceded exposure to asbestos and/or service connected conditions of bilateral sensorineural hearing loss, residual scar at the base of the left ring finger, and tinnitus or the treatment of those conditions did not contribute to the Veteran's death.  The examiner explained that the records indicated that the Veteran died from sepsis due to a bowel infarction.  The examiner also explained that the Veteran was not being treated for his asbestos exposure at the time of his death and treatment of his other service related conditions would not cause any physical side effects.  The examiner explained that none of his service connected conditions would have caused or contributed to this condition. 

The examiner also concluded that the Veteran's service connected conditions and military asbestos exposure did not cause debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  The examiner explained that the Veteran had a pulmonary function (PFT) that was consistent with mild COPD at the time of his death.  The examiner explained that there was no testing consistent with asbestos exposure at the time of his death but given that he died from a bowel infarction, mildly decreased pulmonary function would not have substantially contributed to the Veteran's death.  

The examiner further found that the service treatment records did not reveal a diagnosis which would have at least as likely as not contributed to the Veteran's death.  The examiner explained that the Veteran's service treatment records did not reveal any diagnosis that would have contributed to any systemic illness such as peripheral artery disease, sepsis or bowel infarction.  

Based on the above, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

First, as the as the Board concluded above that the Veteran's asbestosis was not related to service, consideration of entitlement to service connection for the Veteran's cause of death due in any way to asbestosis is not warranted.  

Additionally, the appellant does not contend, nor does the above evidence suggest, that the Veteran's sepsis, acute mesenteric ischemia/bowel infraction, peripheral artery disease, coronary artery disease, hypertension, or COPD were directly related to his military service.  The lay and medical evidence of record also does not suggest that the Veteran's peripheral artery disease, coronary artery disease, or hypertension manifested to a compensable degree within one year of service.  See Walker, supra.  

The Board has also considered whether the Veteran's other service-connected disabilities caused or contributed to the Veteran's death.  In this regard, the Board finds the December 2015 opinion to be highly probative to the issue at hand as the examiner based his opinions on review of the Veteran's file and provided a sufficient rationale based on medical principles.  Additionally, there is no contrary medical opinion of record regarding whether the Veteran's in-service asbestos exposure or his other service connected disabilities caused or contributed to his death.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The claim of entitlement to service connection for asbestosis is reopened.  

Entitlement to service connection for asbestosis is denied.  

Entitlement to service connection for the cause of the Veteran's death is denied.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


